DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kapaan et al. (US 2005/0092558).
Kapaan discloses an electric motor-driven brake apparatus (see ¶¶ 0011-0020, FIG.) comprising: a transmission mechanism (20) configured to transmit rotational force of an electric motor (7) (see ¶ 0016, FIG.); a screw mechanism (5, 6) configured to convert rotational force of the transmission mechanism into a thrust (see ¶ 0016); a pressing member (22) propelled by the screw mechanism; and a caliper (1) configured to movably support the pressing member (see FIG.); the screw mechanism including: a nut member non-rotatably supported relative to the caliper (see ¶ 0001); and a shaft member (6) configured to receive rotational force from the transmission mechanism (see ¶ 0016); the shaft member being movable relative to the nut member in an axial direction of the shaft member (see ¶ 0001).  
Regarding claim 2, Kapaan discloses that in the screw mechanism, the shaft member propels the pressing member (see ¶¶ 0001, 0016, 0017).  
see FIG.); the shaft member is movable relative to the transmission mechanism in the axial direction (see ¶¶ 0001, 0016).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kapaan et al. (US 2005/0092558), as applied to claim 1, above, and further in view of Severinsson (US 2004/0154877).
Regarding claim 4, Kapaan does not disclose that the caliper includes a thrust detecting part for detecting a reaction force to thrust of the pressing member; the thrust detecting part abuts against the nut member to detect a magnitude of the reaction force transmitted from the nut member.  
Severinsson teaches an electric motor-driven brake apparatus (see Abstract, FIG. 1) comprising a thrust detecting part (5, 6, 7, 8) for detecting a reaction force to thrust of a pressing member (4) (see ¶ see ¶ 0016).  
It would have been obvious to combine the thrust detecting part of Severinsson with the electric motor-driven brake apparatus of Kapaan to provide a means for measuring the applied brake force, thereby allowing for accurate control of the brake to generate a desired braking force (see e.g. Severinsson, ¶ 0017).  
Regarding claim 5, Severinsson teaches that the caliper is formed with a bottomed cylinder bore (see FIG. 1) in which the screw mechanism and the pressing member are disposed (see FIG. 1); the thrust detecting part is disposed between the nut member and a bottom portion of the cylinder bore (see FIG. 1) and radially outward of the shaft member (see FIG. 1).  
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the prior art of record does not disclose a return mechanism provided between the shaft member and the pressing member to store, when the pressing member is propelled, rotational force for rotating the shaft member to be moved in a retracting direction; the return mechanism being disposed radially outward of the shaft member, wherein the shaft member is both rotatable and displaceable in a axial direction.  
Regarding claim 7, the prior art of record does not disclose that the shaft member is movably arranged in a housing accommodating a control board controlling drive of the electric motor;  4the control board is formed with a cut portion or a hole for avoiding interference with the shaft member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
September 11, 2021